Title: To Thomas Jefferson from Dominic A. Hall, 6 August 1805
From: Hall, Dominic A.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New-Orleans 6. Aug. 05.
                  
                  I have seen with regret, that several gentlemen whom you have nominated to the bench have declined the appointment. The lowness of the salary wch is by no means sufficient to support a family and apprehensions of the climate have no doubt been amongst the causes of their non acceptance. It is important that a judge of the superior court shuld be immediately appointed. Mr. Prevost has been and still is very ill. No business has been done in the territorial court for some time past. The number of causes is considerable & the docket is daily swelling to an enormous size.
                  Permit, me to bring to your consideration for a judicial appointment Capt. James Still of the army of the United States. He is a native of New Jersey, was educated at Princeton college, studied law with Mr. Stockton and was admitted to the bar. I am authorised to say that he enjoys the confidence and esteem of Judge Paterson. Capt. Still came here with the army & by his pleasing deportement has obtained the respect both of Americans and french. In correctness & elegance of manners he is inferior to no one. I know very few who possess a sounder understanding. He has made considerable progress in the french, and in a very short time will be master of the language. Capt. Still is about to marry one of the most elegant women in this country, Mrs. Gayoso, relict of the late Governor Gayoso—she is universally beloved and admired—Capt. Still’s connection with that lady will give him a high standing in this community and I am persuaded that his appointment to the bench would give general satisfaction. He has lately communicated to Genl. Wilkinson his intention to resign.
                  I trust, Sir, that you will excuse this address—A regard for the honor and interest of our country and a very pert desire to promote the happiness of two very amiable persons are my inducement. I have the honor to be with the greatest Attachment and Respect
                  Your most obedient and very humble Servant.
                  
                     Dom: A: Hall 
                     
                  
               